Citation Nr: 0309855	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-03 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension in the calculated 
amount of $4,500.93.


REPRESENTATION

Appellant represented by:	Patricia L. McCabe, Attorney


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active military service from June 1942 to 
June 1944.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (COWC) in Los Angeles, California, 
which denied the veteran's request for waiver of an 
overpayment of VA pension benefits in the amount of 
$4,500.93.  The veteran filed a notice of disagreement with 
the COWC decision in September 2000.  Subsequently, a 
statement of the case was issued and, in April 2001, the 
veteran perfected his appeal and the case was certified to 
the Board.


REMAND

The veteran requested a hearing before a traveling Veterans 
Law Judge sitting in the RO (Travel Board hearing) on the 
matter of his waiver of collection of an indebtedness of 
$4,500.93 in his April 2001 VA Form 9.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).  Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on 
appeal will be granted if an appellant expresses a desire to 
appear in person.

The appellant's request for the opportunity to provide oral 
testimony before a traveling Veterans Law Judge remains 
outstanding.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The appellant should be scheduled to 
appear before a traveling Veterans Law 
Judge as soon as may be feasible.  Notice 
should be sent to the appellant, a copy 
of which should be associated with the 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



